Citation Nr: 1236258	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  07-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for lumbar spine disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from April 2006 and April 2010 rating decisions of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).  The April 2006 rating decision denied service connection for cervical and lumbar spine disabilities and the April 2010 rating decision denied service connection for an acquired psychiatric disability.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Cervical and Lumbar Spine Claims

The record contains competent evidence of a current back disability that may be related to service.  The Veteran's service records include his application for compensation and pension at the time of separation, which included his report of a fall from a truck in which he hit his head and other parts of his body.  This is sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran has reported another in-service injury in which he was hit by a truck.  The Veteran is competent to provide lay evidence of in-service injuries.  While the Veteran's account of his fall off the back of a truck carrying mattresses has remained largely consistent throughout the claims file, his account of being hit by a truck has varied greatly.  For example, at his March 2008 Decision Review Officer (DRO) hearing, the Veteran testified that he was hit by a five ton truck while walking across a marked crosswalk in Fort Bragg and was told not to say anything because the driver of the truck was the son of a superior officer.  In this account, the Veteran reported being visited by law enforcement personnel who identified themselves as the army equivalent of the FBI.  In his August 2009 statement, the Veteran stated that his attackers had arranged to have him hit by a truck because he had spoken to someone about the attack.  Moreover, while the Veteran reported the in-service fall from a truck upon his separation from service, the Veteran did not report this additional injury of being hit by a truck until much later.  Thus the credibility of the Veteran's lay evidence of a second injury in which he was hit by a truck is not yet conceded and the examiner is asked to distinctly separate any opinions that relate a current cervical or lumbar spine disability to that alleged injury.

He testified that he was treated for a back injury at Womack Army Hospital in the summer of 1967.  These records are not in the claims file, and it is not clear whether they were specifically requested.

The record shows that the Veteran has sustained multiple additional injuries to his spine.  Notably, he injured his back in February 1982, while changing a tire and was involved in motor vehicle accidents in April 1994 and 1999.  See e.g., May 1994 and March 2002 VA Treatment Records.  In October or November 1998, the Veteran again injured his neck due to a fall in his bathtub.  See April 1999 VA Treatment Records.  The examiner is asked to specifically address the role, if any, that these additional injuries have played in the Veteran's current lumbar spine and cervical spine disabilities.

Psychiatric Claim

The Veteran is claiming entitlement to service connection for PTSD on the basis of personal assaults that occurred in service.  The record contains current diagnoses of PTSD and other psychiatric conditions.  Throughout the treatment records, the Veteran's PTSD is associated with military sexual trauma (MST).  See e.g., May 2009 VA Outpatient Treatment Record.  Other records also relate the Veteran's PTSD to combat, despite the Veteran's service personnel records showing that the Veteran did not engage in combat with the enemy or complete any foreign service.  See VA Outpatient Treatment Records dated June 2009, July 2009, August 2009, and October 2009; The Veteran's DD-214.

The claimed MST is not reflected in the Veteran's service records, nor do these records include the medical treatment for any associated injuries.  Despite this, for PTSD claims based on personal assault, evidence of behavior changes can serve to provide the necessary credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5).  A medical examination can provide evidence of the claimed stressor, i.e. of behavior changes in response to the stressor.  Mengassi v. Shinseki, No. 2010-7091 (Fed. Cir. Apr. 21, 2011).  In this case, the record indicates that the Veteran attempted suicide while in service (the documented September 10, 1967, attempt is noted to be his second attempt), went absent without leave (AWOL) from January 23, 1967, to February 15, 1967, and, according to his sergeant's July 1967 letter, exhibited a few outbreaks of violence.  Additional evidence of post-service violent outbursts include a March 1972 treatment record that alludes to the removal of the Veteran's son from his care at five weeks old due to the Veteran hitting the child and causing injury and more recent treatment records referring to the Veteran's remorse over having hit his pets.  It is unclear whether these actions evince the type of behavioral changes that would support the Veteran's lay evidence of in-service MST or personal assaults.

The Board also notes that November 1967 VA treatment records note that the Veteran was highly nervous, bothered by somatic complaints, and self-conscious about "a sexual problem."  At that time, the Veteran reported a suicide attempt prior to service and pre-service psychiatric treatment.  The examiner is asked to specifically review these records in conjunction with any opinions regarding behavioral changes in the Veteran and/or a causal connection between the Veteran's current psychiatric disability and his military service.

Also, a June 1967 psychiatric examination prior to administrative separation diagnosed the Veteran with anxiety reaction.

While the Veteran underwent a March 2010 VA psychiatric examination in conjunction with this claim, that examiner erroneously relied on the absence of medical records alone to determine that the record did not contain the necessary credible supporting evidence of the claimed in-service assaults, without regard to the behavioral evidence described above.  A psychiatric examination is therefore necessary in this case.  Id.; McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records of the Veteran's treatment at Womack Army Hospital in the summer of 1967.  Efforts should continue until the records are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Schedule the Veteran for a VA examination to determine whether any current spine disability, to include both the lumbar and cervical spine, is related to the Veteran's military service.

The claims folder and relevant records from Virtual VA (including additional VA outpatient treatment records) must be made available to, and reviewed by, the examiner.

a.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include his in-service fall from a truck.

b.  The examiner is asked to clearly and distinctly address, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any identified lumbar or cervical disability is attributable to the Veteran's reported in-service accident wherein he was hit by a truck.

c.  In rendering these opinions, the examiner should address the additional post-service injuries, including February 1982, April 1994 (motor vehicle accident), October or November 1998, and 1999 (motor vehicle accident).

d.  The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's reports.

e.  If the Veteran's reports are rejected, the examiner must provide reasons for doing so.  The absence of supporting evidence in treatment records is not sufficient reasons, by itself, for rejecting the Veteran's reports.

f.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response cannot be provided, and whether there is additional evidence that would permit the needed opinion to be provided.

2.  Schedule the Veteran for a psychiatric examination with an appropriately qualified mental healthcare provider.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must thoroughly review the record and interview the Veteran regarding the incidents of in-service personal assaults.  He or she is directed to review all psychological treatment records and the Veteran's service records.  The examiner should note the service treatment records reporting suicide attempts, a three-week AWOL period, and psychiatric evaluations.  

a.  The examiner should opine as to whether there is evidence of behavior changes in response to the claimed in-service assault(s), which would provide the necessary credible supporting evidence of their occurrence.

b.  The examiner should also opine whether the Veteran meets the criteria for a diagnosis of PTSD.  If so, the examiner should provide an opinion as to the stressors supporting the diagnosis.

c.  The examiner should also state whether any psychiatric disability shown during the current appeal period is at least as likely as not (50 percent probability or more) related to the Veteran's military service, to include his in-service diagnosis of anxiety reaction or reported assaults and injuries.

d.  The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.

3.  If the benefit sought is not granted, the agency of original jurisdiction should issue a supplemental statement of the case; before the record is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

